CEDARBURG, Chief Judge:
The Court has restyled the Petition as above to include the accused in the special court-martial convened by the Commanding Officer, Marine Barracks, Naval Weapons Station, Charleston, South Carolina as real party in interest. The Respondent Military Judge’s motion for postponement of hearing and time to file pleadings was considered from the bench and denied. Hearing was held on 9 October 1982. Decision was rendered from the bench to be followed by a written opinion.
The Court has considered oral argument of counsel at the 9 October hearing, as well as the Petition and Amended Petition for Extraordinary Relief in the Nature of a Writ of Mandamus, the responses on behalf of each Respondent and the transcript of special court-martial proceedings on 4, 5 and 6 October 1982 relating to the motion for appropriate relief requesting that (1) Lance Corporal Ashe’s pretrial confinement after 23 September 1982 be declared illegal and day-for-day credit directed, and (2) that Lance Corporal Ashe be ordered out of pretrial confinement.
*873Judge Van Slate deferred ruling on the issue of credit for confinement, but directed Lance Corporal Ashe’s release from pretrial confinement on 4 October 1982. After being requested to reconsider his ruling by the convening authority, the military judge adhered to his prior ruling and ordered that Lance Corporal Ashe be released prior to 1500, 6 October. He thereafter stayed the release time till 1900, 6 October to permit this Court to consider a Motion to Stay the execution of his order pending submission of a Petition for Extraordinary Relief in the Nature of A Writ of Mandamus. This Court on 6 October ordered a stay of execution of the release order. I dissented from the order. The Respondent Military Judge petitioned the United States Court of Military Appeals to dissolve our Stay Order. The Court of Military Appeals on 7 October ordered the Stay Order dissolved immediately without prejudice of the right of the Government to petition for extraordinary relief, in which event, it was to be considered by this Court in light of their decisions in Dettinger v. United States, 7 M.J. 216 (C.M.A.1979), and United States v. Redding, 11 M.J. 100 (C.M.A.1981).
The Petitioner sought relief as follows:
A. THE PETITIONER SEEKS, ON THE GROUNDS THAT THE RESPONDENT ABUSED HIS DISCRETION IN RULING AGAINST THE CLEAR WEIGHT OF THE EVIDENCE, AN ORDER REQUIRING THE CONTINUED PRETRIAL CONFINEMENT OF THE ACCUSED.
B. IN THE ALTERNATIVE, THE PETITIONER SEEKS, ON THE GROUNDS THAT THE RESPONDENT ABUSED HIS DISCRETION IN REFUSING TO RECONSIDER HIS RULING AND ALLOW THE GOVERNMENT TO PRESENT THE EVIDENCE REFERRED TO IN PARAGRAPH TWO OF APPELLATE EXHIBIT X, AN ORDER REQUIRING THE RESPONDENT TO RECONSIDER HIS RULING IN LIGHT OF THIS EVIDENCE.
C. IN EITHER EVENT, THE PETITIONER FURTHER SEEKS AN ORDER REQUIRING THE TRIAL OF THE ACCUSED TO PROCEED AS ORIGINALLY SCHEDULED.
At oral argument, counsel for Petitioner asserted that the primary basis for his contention that Judge Van Slate had abused his discretion, justifying extraordinary relief, was the trial judge’s de novo consideration of whether Lance Corporal Ashe should be released, rather than simply reviewing the “legality” of the determination of the military magistrate to continue confinement which had been ordered by the Detachment Commanding Officer. We reject this reading of the case law which would so narrowly circumscribe the authority of the military judge to determine legality of confinement. We conclude that the clear concern of the U.S. Court of Military Appeals in cases dealing with the legality of an accused’s pretrial confinement was to provide a remedy, i.e. release from confinement, where the operative facts at any given time would not support a deprivation of the pretrial liberty of an accused. The military judge was the logically chosen arbiter of that issue. See United States v. Heard, 3 M.J. 14 (C.M.A.1977); Courtney v. Williams, 1 M.J. 267 (C.M.A.1976); Phillippy v. McLucas, 50 C.M.R. 915 (C.M.A.1975); Porter v. Rochardson, 50 C.M.R. 910 (C.M.A. 1975). This Court in United States v. Lamb, 6 M.J. 542, 544 (N.C.M.R.1978), gave specific recognition to the independent authority of the military judge to consider and order a release from pretrial confinement when warranted, without again referring the matter to a military magistrate. We confirm that position.
The military judge, after receiving evidence on the issue of whether Lance Corporal Ashe’s pretrial confinement should be continued, ordered him released. The Petitioner contends that certain relevant evidence was improperly excluded by the military judge at the original Article 39(a), UCMJ, 10 U.S.C. § 839(a), session which flawed his ruling. At worst, the military judge erred regarding the admissibility of *874evidence in arriving at a ruling on an interlocutory motion for appropriate relief. The use of an extraordinary writ to review an interlocutory procedural order in a criminal case which does not have the effect of a dismissal has not been sanctioned by the Supreme Court. Will v. United States, 389 U.S. 90, 98, 88 S.Ct. 269, 275,19 L.Ed.2d 305 (1967). This Court, likewise, cannot intrude in this area.
We have considered the Petition “in light of [the U.S. Court of Military Appeals] decisions in Dettinger v. United States, 7 M.J. 216 (C.M.A.1979) and United States v. Redding, 11 M.J. 100 (C.M.A.1981).” USCMA Order, Misc. Dkt. No. 83-1, 7 Oct 1982. The evidence before us clearly demonstrates that Judge Van Slate performed a discretionary act within the bounds of his legal authority. We have no authority, in the exercise of our extraordinary writ power, to substitute our discretion for that of the trial judge. Dettinger v. United States, supra at 224; United States v. Redding, supra at 109. Accordingly, the Petition for Extraordinary Relief in the Nature of a Writ of Mandamus is denied.
Judge GORMLEY concurs.